UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 HATTERAS CORE ALTERNATIVES INSTITUTIONALFUND, L.P. (Name of Subject Company (Issuer)) HATTERAS CORE ALTERNATIVES INSTITUTIONALFUND, L.P. (Name of Filing Person(s) (Issuer)) LIMITED PARTNERSHIP UNITS (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) David B. Perkins 6601 Six Forks Road Suite 340 Raleigh, North Carolina 27615 919-846-2324 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s)) With a copy to: Michael P. Malloy, Esq. Drinker Biddle & Reath LLP One Logan Square Suite 2000 Philadelphia, PA 19103-6996 215-988-2700 June 18, 2015 (Date Tender Offer First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation: $8,000,000 (approximately 5% of 4/30 NAV)(a) Amount of Filing Fee: $929.60 (b) (a) Calculated as the aggregate maximum value of Units being purchased. (b)
